Title: From Thomas Jefferson to François-André Michaux, 15 August 1808
From: Jefferson, Thomas
To: Michaux, François-André


                  
                     Sir 
                     
                     Monticello Aug. 15. 08.
                  
                  On the reciept of your letter of Aug. 1. I inclosed it to the Secretary of State with a request that he would direct the papers you desired to be made out and forwarded to you. lest however this should be omitted at the office, it will not be amiss that you should drop a line to mr Madison if the papers do not come to you. according to our regulations the captain is at liberty to take passengers on his own account, so that they arrange the conditions with him themselves. he is restrained to take citizens only; but considering scientific voyagers as citizens of every country, the restriction is dispensed with in your case; and as the government freights the vessel your packages of plants will pay no freight, confident that in permitting their exportation, I may rely on your honor that no other article will under that cover infringe the prohibitions of the embargo laws. I am not able to inform you when another vessel will go, but you will learn that from the public papers. with every wish for a prosperous & pleasant voyage, I salute you with respect.
                  
                     Th: Jefferson 
                     
                  
               